GILBERT, Circuit Judge
(dissenting). The examination of the juror on his voir dire, as set forth in the bill of exceptions, is chiefly presented in narrative form. We have not before ns the questions which he answered; nor have we the benefit, which the trial court had, of noting his demeanor, his appearance, or the tones of his voice. Ivor does the bill of exceptions state that all of his examination is embodied therein. The certificate is that it contains all the evidence necessary to explain the exceptions. Bat, assuming that the record contains substantially all that the juror testified, is the decision of the trial court, overruling the challenge to the juror, ground for now reversing the judgment?
By section 819 of the Kevised Statutes it is provided that all challenges for cause or favor shall be tried by the court. In construing this provision, the United States courts, upon writ of error, have uniformly deferred to the decision of the trial court, and have exercised their power to set aside its decision with hesitancy. In Reynolds v. U. S., 98 U. S. 156, Chief Justice Waite said:
“The question thus presented is one of mixed law and fact, and to he tried, as far as the facts are concerned, like any other issue of that character, upon, the evidence. The finding of the trial court upon that issue ought not to he set *402aside by a reviewing court, unless the error is manifest. No less stringent rules should be applied by the reviewing court in such a case than those which govern in the consideration of motions for new trial because the verdict is against the evidence. It must be made clearly ’to appear that upon the evidence the court ought to have found the juror had formed such an opinion that he could not in law be deemed impartial. The case must be one in which it is manifest the law left nothing to the ‘conscience or discretion’ of the court.”
In Hopt v. Utah, 120 U. S. 435, 7 Sup. Ct. 616, where a juror had formed an opinion, but stated under oath that notwithstanding such opinion he could and would act impartially and freely, the court said:
“The judgment of the court'upon the -competency of the juror in such cases is conclusive.”
In Spies v. Illinois, 123 U. S. 179, 8 Sup. Ct. 30, the language from Reynolds’ Case, above quoted, was repeated, with the approval of the court.
In Publishing Co. v. McDonald, 19 C. C. A. 517, 73 Fed. 442, the circuit court of appeals for the Second circuit said:
“But it must be remembered that the question before the trial judge, although one of mixed law and fact, is, in the main, a question of fact, and that, while he may be sometimes wrongly influenced by a desire to expedite the trial or by impatience of delays, yet, if his mind is undisturbed, the imJ pression which the juror makes, of his intelligence, fairness, and evenness of mind, from a personal inspection of him, and the belief, in regard to his probable character, which is created by his appearance under examination, his bearing, and willingness to disclose the nature and extent of his preconceived opinions, are valuable, and have deserved weight before an appellate court; and therefore the finding of fact by the trial court will not be set aside, except for manifest error.”
Turning to the decisions of the supreme court of California, we find that a similar view of the conclusiveness of the ruling of the trial court has been entertained by that court. In Trenor v. Railroad Co., 50 Cal. 230, Rhodes, J., said:
“And we are inclined to the opinion, though we do not expressly so hold, that the decision is final, and not subject to review either on motion for a new trial or on appeal. But, however that may be, if the decision is subject to review, it is only on the ground that the. evidence is insufficient to sustain it. This court would not, except in the clearest case, interfere with the decision, for the determination of the court below is based more largely than in ordinary questions in litigation upon the bearing; manner, appearance, etc., of the juror while giving his testimony.” .
In People v. Wells, 100 Cal. 229, 34 Pac. 719, referring to section 1073 of the Penal Code which defines actual bias to be “the existence of a state of mind on the part of the juror in reference to the case or to either of the parties, which will prevent him from acting with entire impartiality, and without prejudice to the substantial rights of either party,” the court said:
“Whether the state of mind of the juror is such as to constitute actual bias, within the above definition, is a question of fact, to be determined by the court. * * * / The court’s decision upon these points, when the evidence disclosed upon the examination of the juror is susceptible of different constructions, is to be regarded on appeal like its determination of any other question of fact resting upon the weight or construction of evidence.”
In People v. Fredericks, 106 Cal. 559, 39 Pac. 945, the court said:
“This court is only allowed to review an order denying a challenge to a juror upon the ground of actual bias when the evidence upon the examination *403of the juror is so opposed to the decision of ihe trial court that the question becomes one of law, for it is only upon questions of law that this court has appellate jurisdiction. * * * The evidence of each juror was contradictory in itself. It was subject to more than one construction. A finding by the court either way upon the challenge would have support in the evidence, and under such circumstances the trial court is 1he final arbiter of the question; for under such conditions the question presented to this court by the appeal is one of fact, and our power to hear and determine is limited to appeals upon questions of law alone.”
Guided by the principles announced in the foregoing derisions, both of the courts of the United States and of California, I think the finding of the trial court in this case upon the question of the competency of the juror is conclusive. Conceding that the juror’s evidence appears contradictory, and that there are portions of it which would lead to a contrary conclusion, it must be borne in mind that it is not our province to weigh the evidence, and to say whether or not the trial court should have found differently upon the facts. The only question for us to consider is whether there was evidence to support the finding. The record shows that there was. When asked if he would sit as a juror, and render a verdict based solely upon the evidence, he answered: “I think I would. I feel that: I might.” The force of these words would, it is true, largely depend upon the manner and tones in which they were uttered. They might be said in a hesitating, doubting manner, such as to convey the impression that the speaker himself distrusted his ability to divest himself of his bias; and, upon the other hand, they might be expressed with such earnestness and sincerity as to carry to the court the conviction that notwithstanding his bias the juror could and would act impartially. The trial court had a better opportunity than have we to judge of the effect and the credibility of that testimony, and he had (he right to trust aud act upon it. In so doing, he exercised a discretion which was vested in him by the statute; and his finding upor the facts is not, I think, subject to our review.